DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to correspondence received April 20, 2020. 
Claims 1-24 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 2, 4-7, 12, 13, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 14, and 29 of copending Application No. 16457901 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language is equivalent although not identical, rendering Applicant's claims obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 
Instant Application '723
Claims 
Reference application 16457901
1
A transaction-enabling system comprising: a production facility comprising a core task, wherein the core task comprises a production task; a controller, comprising: a facility description circuit structured to interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; a facility prediction circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to train a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values; wherein the facility prediction circuit is further structured to operate the adaptive learning system to predict a present state facility outcome value in response to the plurality of present state facility parameter values; and wherein the adaptive learning system is structured to: determine input values that are related to outcome values, remove the input values that are consistently unpredictive of the outcome values, and determine relationships between the input values and the outcome values.  
1, 29
A transaction-enabling system comprising: a facility comprising a core task; a controller, comprising: a facility description circuit structured to interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; a facility prediction circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values; and wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values.... wherein the adaptive learning system is further structured to add relationships between the input values and the outcomes.
2
The system of claim 1, wherein the present state facility outcome value comprises a facility production outcome.  
6
the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing or selecting a favorable facility resource configuration profile from among a set of available facility resource configuration profiles.
4
The system of claim 1, wherein the present state facility outcome value comprises at least one value selected from the values consisting of: a production volume description of the production task; a production quality description of the production task; a facility resource utilization description; an input resource utilization description; or a production timing description of the production task.  
14
updating the set of available facility resource utilization profiles in response to the plurality of facility resource values.
5
The system of claim 1, wherein the facility description circuit is further structured to interpret historical external data from at least one external data source, and wherein the adaptive learning system is further configured to train the facility production predictor in response to the historical external data.  
7
further structured to interpret historical external data from at least one external data source, and wherein the adaptive learning system is further configured to train the facility resource allocation circuit in response to the historical external data.
6
The system of claim 5, wherein the at least one external data source comprises at least one data source selected from the data sources consisting of: a social media data source; a behavioral data source; a spot market price for an energy source; or a forward market price for an energy source.  
8
at least one external data source comprises at least one data source selected from a list of data sources consisting of: a social media data source; a behavioral data source; a spot market price for an energy source; and a forward market price for the energy source.
7
The system of claim 5, wherein the facility description circuit is further structured to interpret present external data from the at least one external data source, and wherein the adaptive learning system is further configured to predict the present state facility outcome value in response to the present external data.  
1
a facility prediction circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values;
12
A method, comprising: interpreting a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; operating an adaptive learning system, thereby training a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; interpreting a plurality of present state facility parameter values; operating the adaptive learning system to predict a present state facility outcome value in response to the plurality of present state facility parameter values; determining input values that are related to outcome values; removing the input values that are consistently unpredictive of the outcome values; and determining relationships between the input values and the outcome values.  
1, 29
A transaction-enabling system comprising: a facility comprising a core task; a controller, comprising: a facility description circuit structured to interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; a facility prediction circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values; and wherein the trained facility resource allocation circuit is further structured to adjust, in response to the plurality of present state facility parameter values, a plurality of facility resource values.... wherein the adaptive learning system is further structured to add relationships between the input values and the outcomes.
13
The method of claim 12, wherein the present state facility outcome value comprises a facility production outcome.  
6
the trained facility resource allocation circuit is further structured to adjust the plurality of facility resource values by one of producing or selecting a favorable facility resource configuration profile from among a set of available facility resource configuration profiles.
15
The method of claim 12, wherein the present state facility outcome value comprises at least one value selected from the values consisting of: a production volume description of a production task; a production quality description of a production task; a facility resource utilization description; an input resource utilization description; and a production timing description of a production task.  
14
updating the set of available facility resource utilization profiles in response to the plurality of facility resource values.
16
The method of claim 12, further comprising interpreting historical external data from at least one external data source, and operating the adaptive learning system to further train the facility production predictor in response to the historical external data.  
7
further structured to interpret historical external data from at least one external data source, and wherein the adaptive learning system is further configured to train the facility resource allocation circuit in response to the historical external data.
17
The method of claim 16, wherein the at least one external data source comprises at least one data source selected from the data sources consisting of: a social media data source; a behavioral data source; a spot market price for an energy source; and a forward market price for an energy source.  
8
at least one external data source comprises at least one data source selected from a list of data sources consisting of: a social media data source; a behavioral data source; a spot market price for an energy source; and a forward market price for the energy source.
18
The method of claim 16, further comprising interpreting present external data from the at least one external data source, and operating the adaptive learning system to predict the present state facility outcome value further in response to the present external data.  
1
a facility prediction circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to train a facility resource allocation circuit in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values;


	Therefore, claims 1, 2, 4-7, 12, 13, and 15-18 are provisionally rejected as double patenting.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1:  adaptive learning system configured to train a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values / structured to determine input values that are related to outcome values, remove the input values that are consistently unpredictive of the outcome values, and determine relationships between the input values and the outcome values.  
Claim 5: the adaptive learning system is further configured to train the facility production predictor in response to the historical external data.  
Claim 7: the adaptive learning system is further configured to predict the present state facility outcome value in response to the present external data.  
Claim 8: the adaptive learning system is further structured to add the input values that are consistently predictive of the outcome values.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has recited claim limitations interpreted as means plus function.  However, Applicant has not shown the structure (in the case of computers, an algorithmic structure) that would support the means plus function limitations.  A review of the specification found paragraphs which described the function but not the structure (algorithm) necessary to support a means plus function limitation.  These paragraphs are: 1133-1154.  And the corresponding Figures Fig 73-84.
The following lack sufficient structure to support a means plus function claim:
In claim 1:  adaptive learning system configured to train a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values / structured to determine input values that are related to outcome values, remove the input values that are consistently unpredictive of the outcome values, and determine relationships between the input values and the outcome values.  
Claim 5: the adaptive learning system is further configured to train the facility production predictor in response to the historical external data.  
Claim 7: the adaptive learning system is further configured to predict the present state facility outcome value in response to the present external data.  
Claim 8: the adaptive learning system is further structured to add the input values that are consistently predictive of the outcome values.  
Claims 2-4, 6, 9, and 10 are rejected for being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “adaptive learning system configured/structured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant has not shown the structure (in the case of computers, an algorithmic structure) that would support the means plus function limitations.  A review of the specification found paragraphs which described the function but not the structure (algorithm) necessary to support a means plus function limitation.  These paragraphs are: 1140-1143, 1145-1149, 1151-1157, 1159.  And the corresponding Figures Fig 73-84
The following lack sufficient structure to support a means plus function claim:
In claim 1:  adaptive learning system configured to train a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values / structured to determine input values that are related to outcome values, remove the input values that are consistently unpredictive of the outcome values, and determine relationships between the input values and the outcome values.  
Claim 5: the adaptive learning system is further configured to train the facility production predictor in response to the historical external data.  
Claim 7: the adaptive learning system is further configured to predict the present state facility outcome value in response to the present external data.  
Claim 8: the adaptive learning system is further structured to add the input values that are consistently predictive of the outcome values.  
Claims 2-4, 6, 9, and 10 are rejected for being dependent on claim 1.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Therefore, claims 1-11 are rejected under 35 USC 112.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-11 are a system, which is a machine.
Claims 12-24 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
a core task, wherein the core task comprises a production task; interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; operate … to train a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; interpret a plurality of present state facility parameter values; predict a present state facility outcome value in response to the plurality of present state facility parameter values; and wherein determine input values that are related to outcome values, remove the input values that are consistently unpredictive of the outcome values, and determine relationships between the input values and the outcome values.  
The abstract idea of claim 12 is defined as:
A method, comprising: interpreting a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values; interpreting a plurality of present state facility parameter values; predict a present state facility outcome value in response to the plurality of present state facility parameter values; determining input values that are related to outcome values; removing the input values that are consistently unpredictive of the outcome values; and determining relationships between the input values and the outcome values.  
The abstract idea steps recited in claims 1 and 12 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	First, one can have tasks mentally or conceive of them, as under a broadest reasonable interpretation the tasks here are being organized, they are not elements.  Then, one can train a predictor, like an equation (under a broadest reasonable interpretation) in response to various values.  Then, one can interpret parameters and predict something based on that interpretation by mentally judging something using an equation.  One can then remove input values that are unpredictive and determine relationships between values using the mental process of judgment.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 12 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system
a production facility
a controller
a facility description circuit
a facility prediction circuit
an adaptive learning system, wherein the adaptive learning system is configured/structured
wherein the facility description circuit
the facility prediction circuit is further structured to operate the adaptive learning system
Claim 12 recites the following additional elements:
operating an adaptive learning system, thereby training
These elements are merely instructions to apply the abstract idea to a computer because the circuits are instructions that the steps will be in code and the system is being claimed in an applied manner.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  


Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The arguments are therefore carried over and the additional elements of circuits and a system, claimed in an applied manner, are not significantly more because in combination they are instructions to apply the abstract idea to a computer and an adaptive learning system.  Therefore, Applicant's additional elements are not significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2-11 and 13-24 further define the abstract idea or recite additional elements already analyzed in the independent claims.  Therefore, claims 2-11 and 13-24 are rejected as a judicial exception under 35 USC 101.
Therefore, claims 1-24 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-16, and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al, US PGPUB 2016/0350671 A1 ("Morris").
Per claims 1 and 12 which are similar in scope, Morris teaches A transaction-enabling system comprising: a production facility comprising a core task, wherein the core task comprises a production task in par 044: "Referring now to FIG. 1, shown is a simplified schematic diagram of an environment 100 having an operating system 110 such as, e.g., a manufacturing setting or a mobile system (in one aspect, a train, for example) with one or more piece(s) of equipment 112 (e.g., a hardware device and/or machine) on which processes may be performed for various purposes such as, for example, processing, manufacturing, transportation, providing services, or the like." (Method is taught in par 092).
a controller, comprising: a facility description circuit structured to interpret a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values; in par 032: " For example, one might have relevant data on motors (e.g., failure history) with a desire to predict the probability of motor failure within a 1-hour prediction window using source data from data sources associated with the hardware device or machine. Such prediction within a 1-hour window, or any other appropriate time window, can enable the machine or hardware device in which the motor is embedded to be taken off line for maintenance or to allow the motor or machine to be adjusted while in use, depending on the type of data being reported"
a facility prediction circuit structured to operate an adaptive learning system, wherein the adaptive learning system is configured to train a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values in par 032: " If one or more sensors associated with the motor reports a high temperature reading, it may be prudent or even necessary to remove the motor from service, or it could be possible to slow the motor down in order to reduce the temperature, depending on the circumstances. "  See also par 033: "In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time."
wherein the facility description circuit is further structured to interpret a plurality of present state facility parameter values in par 032: "Source data, can be obtained by recording on a periodic basis (e.g., once per hour) for each motor's average RPM, vibration, temperature, and amperage, for example… Source data can also include information derived from or developed in association with phenomena proximate with and related to the motor, the machine or hardware device in which is it embedded or the operating system in which it operates."
wherein the facility prediction circuit is further structured to operate the adaptive learning system to predict a present state facility outcome value in response to the plurality of present state facility parameter values in par 033: "As a result, predictions on operational conditions of interest following the analysis of the source data can be provided to a system or to a user for action upon. In one example, a failure or fault prediction can be provided for action thereupon so that the operating systems, hardware device or machine can be removed from service for maintenance associated with the predicted failure or fault parameter prior to the failure occurring. Alternatively, maintenance associated with the predicted operational parameter may be conducted, with the end result being that the predicted operational parameter will not occur, will be less likely to occur or can be made to occur. " 
and wherein the adaptive learning system is structured to: determine input values that are related to outcome values, remove the input values that are consistently unpredictive of the outcome values, and determine relationships between the input values and the outcome values in par 029: "Moreover, the systems and methods herein are dynamic in that they are updateable as newly acquired operational data becomes incorporated as updated source data. The systems and methods are also able to automatically validate the generated predictive models prior to the application thereof so as to better ensure the applicability of one or more of the generated probability models to the operational data collected. Source data and/or context data values can be removed from use if they are not found to be currently relevant to the operation of the operating system, hardware device, or machine, and these source data and/or context data values can later be reincorporated for use if the context indicates that such information is again relevant to the operation. For example, the context data values relating to Summer months can be removed if it is Winter, but such information can re-incorporated when operation of the operating system, hardware device, or machine again happened in the Summer months. Yet further, the systems and methods are correctable in that a predictive model that previously has been found to be accurate can be removed when a subsequent modeling testing procedure applied to operational data collected over a period of time indicates that the predictive model is no longer accurate. In short, the systems and methods of the present invention are trainable (or “self-learning” or “self-modifying”) in that they automatically test, discard and select predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time."  See also par 056: " Evaluation of the features allows feature data context values to be dynamically selected to update probability models as the environment or monitored data changes during operation. Validation of the probability models can be used for selection of the most relevant models for deployment in the prediction of the operational outcome of interest. In short, the systems and methods of the present disclosure are trainable (or “self-learning” or “self-modifying”) in that they automatically test and update predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time"
Per claims 2 and 13 which are similar in scope, Morris teaches the limitations of claim 1, above.  Morris further teaches the present state facility outcome value comprises a facility outcome in par 092: " In another non-limiting example, a variety of sensor(s) in a semiconductor manufacturing line housed in a semiconductor fabrication facility may be employed to collect a variety of data related to a semiconductor manufacturing process. This data may include in-line tests, sampled tests, equipment logs and/or monitors, end-of-line tests, visual inspections, automated inspections, electrical test device data, etc."
Per claims 3 and 14, which are similar in scope, Morris teaches the limitations of claims 1 and 12, above.  Morris further teaches the present state facility outcome value comprises a facility production outcome probability distribution in par 092: "After the super-model 330 is deployed, real-time or near real-time data 340 (e.g., source data 172), as received by the predictive system 160 may be aggregated 188 (FIG. 2B) and applied to the super-model 330. This procedure may generate predictions 350, such as predictions 350 of an upcoming fault, an upcoming operational outcomes of interest within a predetermined time span in the future, no upcoming operational outcomes of interest, no upcoming operational outcomes of interest within the predetermined time span in the future, a probability of an upcoming operational outcomes of interest, a probability of an upcoming operational outcomes of interest within the predetermined time span into the future, the likelihood of other outcomes of interest, combinations thereof, or the like." See also par 074: "Different models and/or classifiers 194 can be trained 192 in different ways, whether it is supervised, unsupervised or semi-supervised learning, as such terms are known to those of skill in the art. Examples of training methods include, but are not limited to, stochastic gradient descent, ordinary least squares, and genetic algorithms."
Per claims 4 and 15, which are similar in scope, Morris teaches the limitations of claims 1 and 12, above.  Morris further teaches the present state facility outcome value comprises at least one value selected from the values consisting of: a production volume description of the production task; a production quality description of the production task; a facility resource utilization description; an input resource utilization description; or a production timing description of the production task in par 091 where production timing is taught: " As a non-limiting example, the source data 172 collected may be from an operating system 110 that is a steel-rolling plant producing rolled steel product using a rolling process. The data may include measurements such as, but not limited to, temperature of steel, extrusion speed of molten steel, rolling pressure, thickness, equipment temperature, equipment consumable levels, or the like."  
Per claims 5 and 16, which are similar in scope, Morris teaches the limitations of claims 1 and 12, above.  Morris further teaches the facility description circuit is further structured to interpret historical external data from at least one external data source, and wherein the adaptive learning system is further configured to train the facility production predictor in response to the historical external data in in par 031: " When such information is related to past operations, it can comprise historical source data." And par 033: " In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time. As a result, predictions on operational conditions of interest following the analysis of the source data can be provided to a system or to a user for action upon. In one example, a failure or fault prediction can be provided for action thereupon so that the operating systems, hardware device or machine can be removed from service for maintenance associated with the predicted failure or fault parameter prior to the failure occurring."
Per claims 7 and 18, which are similar in scope, Morris teaches the limitations of claims 5 and 16, above.  Morris further teaches interpret present external data from the at least one external data source, and wherein the adaptive learning system is further configured to predict the present state facility outcome value in response to the present external data in par 0124: "This real time or near real time data may be received from the operating system 110 or equipment 112, as an example. In some cases, the predicted outputs 196 may be applicable to (or likely to occur or not occur during) a defined time step in the future (e.g., 30 minutes out, 1 day out, 7 days out, etc.). The lead-time for the predictions may be based at least in part on a variety of factors, such as, for example, the frequency and/or granularity of the input parameter data and/or the performance metric targets of the models themselves. The super-model 330, once deployed, may produce true operational outcomes of interest predictions, as well as false positives. The super-model 330, once deployed, may further miss predictions of operational outcomes of interests that may occur."
Per claims 8 and 19, which are similar in scope, Morris teaches the limitations of claims 1 and 12, above.  Morris further teaches wherein the adaptive learning system is further structured to add the input values that are consistently predictive of the outcome values in par 0116: " As discussed above, a second portion of the historical source data 170 may be used as testing data 304. This testing data may be used to test the sub-models 320 and set thresholds and parameters 322. The testing of the sub-models 320 may be performed to tune model parameters on a new set of historical source data 304 (e.g., not the data 302 used for the purpose of generating the sub-models 310) to meet particular desired thresholds 322 and performances. For example, during this process of sub-model testing 320, fitting parameters, such as, for example, the coefficients of a regression model, may be tuned to yield a desired acceptable range of percentage of false positives and/or a desired acceptable range of percentage of false negatives resulting from each of the various sub-models 310."
Per claims 9 and 20, which are similar in scope, Morris teaches the limitations of claims 1 and 12, above.  Morris further teaches present state facility outcome value comprises a facility resource utilization description including at least one description selected from the group consisting of: a description of energy consumption for the production facility, a description of personnel utilization of the facility, a description of consumption of a secondary resource for the facility, a description of production tooling, or a description of facility asset consumption where production tooling is taught in par 091: " Such data may be used, for example, by the predictive servers 160 to predict any variety of faults associated with steel rolling, including, for example cobbling faults, where near-molten steel may be misaligned in rolling equipment and resulting in extrusion of the steel at relatively high speed from the equipment. This type of failure may result in expensive clean-up, waste of raw product, and/or equipment down time."  This is further taught in par 092: " a variety of sensor(s) in a semiconductor manufacturing line housed in a semiconductor fabrication facility may be employed to collect a variety of data related to a semiconductor manufacturing process. This data may include in-line tests, sampled tests, equipment logs and/or monitors, end-of-line tests, visual inspections, automated inspections, electrical test device data, etc. The rich data sets produced in semiconductor manufacturing processes may be stored locally on, e.g., an on-site database 130 (FIG. 1) and may be periodically and/or upon solicitation provided to the predictive system 160 for storage in the historical source database 170 and further use in generating and/or updating predictive models 194 (e.g., operational outcome predicting models) and detecting operational outcomes of interest (e.g., such as faults or failures)."
Per claims 10, 22, and 23, where 10 is similar to 22 and 23 (and 23 is dependent on 22), claims 10 and 22 are dependent on claims 1 and 12, taught by Morris above.  Morris further teaches the production volume description includes at least one description selected from a group consisting of: a total production volume, a production volume relative to a target value, and/or a specific production volume in par 027: " Still further, the “operational outcome of interest” can comprise operational conditions including fault or failures, energy or resource use, production quantity or quality metrics, operational cost metrics, compliance with required performance metrics, or any other operational condition or outcome that might be of interest in operating systems, hardware devices, machines and associated processes."
Per claims 11 and 24, which are similar in scope, Morris teaches the limitations of claims 10 and 23, above.  Morris further teaches the specific production volume comprises at least one of a volume produced per unit of resource input, a personnel time utilized, or a production tooling life utilization where production tooling life utilization is taught in par 043: "As an example of the context change embodiment of the present invention, the different operation of two ostensibly identical machines, denoted “System 1” and “System 2,” can be addressed to obtain real time condition information relevant specifically to each machine. In many situations, such ostensibly identical machines will function differently in substantial aspects when in use. For example, System 1 may normally run hotter and vibrate more than System 2. Prior art predictive analyses techniques that use standard operational parameters, such as anomaly detection or rules based systems, may signal a failure is likely from System 1, even though it is not subject to failure because of its specific operational parameters."
Per claim 12, Morris teaches A method, comprising: interpreting a plurality of historical facility parameter values and a corresponding plurality of historical facility outcome values ; in par 032: " For example, one might have relevant data on motors (e.g., failure history) with a desire to predict the probability of motor failure within a 1-hour prediction window using source data from data sources associated with the hardware device or machine. Such prediction within a 1-hour window, or any other appropriate time window, can enable the machine or hardware device in which the motor is embedded to be taken off line for maintenance or to allow the motor or machine to be adjusted while in use, depending on the type of data being reported" 
	operating an adaptive learning system, thereby training a facility production predictor in response to the plurality of historical facility parameter values and the corresponding plurality of historical facility outcome values in par 032: " If one or more sensors associated with the motor reports a high temperature reading, it may be prudent or even necessary to remove the motor from service, or it could be possible to slow the motor down in order to reduce the temperature, depending on the circumstances. "  See also par 033: "In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values, as such term is defined herein, obtained while the operating system, hardware device, or machine is in operation over a period of time."
	interpreting a plurality of present state facility parameter values in par 032: "Source data, can be obtained by recording on a periodic basis (e.g., once per hour) for each motor's average RPM, vibration, temperature, and amperage, for example… Source data can also include information derived from or developed in association with phenomena proximate with and related to the motor, the machine or hardware device in which is it embedded or the operating system in which it operates."
operating the adaptive learning system to predict a present state facility outcome value in response to the plurality of present state facility parameter values in par 033: "As a result, predictions on operational conditions of interest following the analysis of the source data can be provided to a system or to a user for action upon. In one example, a failure or fault prediction can be provided for action thereupon so that the operating systems, hardware device or machine can be removed from service for maintenance associated with the predicted failure or fault parameter prior to the failure occurring. Alternatively, maintenance associated with the predicted operational parameter may be conducted, with the end result being that the predicted operational parameter will not occur, will be less likely to occur or can be made to occur. "
determining input values that are related to outcome values; removing the input values that are consistently unpredictive of the outcome values; and determining relationships between the input values and the outcome values in par 029: "Moreover, the systems and methods herein are dynamic in that they are updateable as newly acquired operational data becomes incorporated as updated source data. The systems and methods are also able to automatically validate the generated predictive models prior to the application thereof so as to better ensure the applicability of one or more of the generated probability models to the operational data collected. Source data and/or context data values can be removed from use if they are not found to be currently relevant to the operation of the operating system, hardware device, or machine, and these source data and/or context data values can later be reincorporated for use if the context indicates that such information is again relevant to the operation. For example, the context data values relating to Summer months can be removed if it is Winter, but such information can re-incorporated when operation of the operating system, hardware device, or machine again happened in the Summer months. Yet further, the systems and methods are correctable in that a predictive model that previously has been found to be accurate can be removed when a subsequent modeling testing procedure applied to operational data collected over a period of time indicates that the predictive model is no longer accurate. In short, the systems and methods of the present invention are trainable (or “self-learning” or “self-modifying”) in that they automatically test, discard and select predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time."  See also par 056: " Evaluation of the features allows feature data context values to be dynamically selected to update probability models as the environment or monitored data changes during operation. Validation of the probability models can be used for selection of the most relevant models for deployment in the prediction of the operational outcome of interest. In short, the systems and methods of the present disclosure are trainable (or “self-learning” or “self-modifying”) in that they automatically test and update predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time"
Therefore, claims 1-5, 7-16, and 18-24 are rejected under 35 USC 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al, US PGPUB 2016/0350671 A1 ("Morris") in view of Silverman, US PGPUB 2013/0035992 A1 ("Silverman").
Per claims 6 and 17, which are similar in scope, Morris teaches the limitations of claims 5 and 16, above.  Morris does not teach the at least one external data source comprises at least one data source selected from the data sources consisting of: a social media data source; a behavioral data source; a spot market price for an energy source; or a forward market price for an energy source 
	Silverman teaches a method for providing electricity to incentivize buyers to conserve the resource.  See abstract
	Silverman teaches the at least one external data source comprises at least one data source selected from the data sources consisting of: a social media data source; a behavioral data source; a spot market price for an energy source; or a forward market price for an energy source where the spot market or forward market price is taught in par 0169: " The relative classification and number of such points, and other possible classifications of Resource Points, the calculational formulas and/or algorithms governing the relationship between the number of points awarded and the time variant conditions under which they occurred (such as overall demand on the electric grid, or the wholesale price of electricity on the spot market, and other conditions and factors) are governed by Program Rules established by the Program Administrator."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility AI teaching of Morris with the external data source as a spot market teaching of Silverman because Silverman teaches ways of giving information to end users so that the use of electricity can be conserved and that elements needing service can get service via preventative maintenance.  See pars 018-019.  This would motivate one to modify Morris with Silverman to include energy prices so that a more efficient facility usage could be achieved.  For these reasons one would be motivated to modify Morris with Silverman.
	Therefore, claims 6 and 17 are rejected under 35 USC 103.
Prior Art Made of Record But Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection.  
Batra et al., "Improving the semiconductor industry through advanced analytics," [online] McKinsey and Company, published on March 11, 2016, available at: < https://www.mckinsey.com/industries/semiconductors/our-insights/improving-the-semiconductor-industry-through-advanced-analytics >.
Batra teaches on page 4 adding data to analytics (than was previously used) to increase semiconductor production.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689